DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6 and 8-13, drawn to a method of selecting a ruminating animal having a desirable, hereditable trait comprising analyzing in the microbiome of the animal for an amount of a hereditable microorganism which is associated with said hereditable trait, wherein the amount of said hereditable microorganism is indicative as to whether the animal has a desirable hereditable trait.
Group II, claim(s) 23 and 25, drawn to a method for breeding a ruminating animal comprising: inseminating a female ruminating animal that has been selected according to the method of claim 1 with semen from a male ruminating animal, thereby breeding the ruminating animal.
Group III, claim(s) 26-29 and 31, drawn to a method of increasing the number of ruminating animals having a desirable microbiome comprising breeding a male and female of said ruminating animals, wherein the rumen microbiome of either of said male and/or said female ruminating animals comprises a hereditable microorganism above a predetermined level, thereby increasing the number of ruminating animals having a desirable microbiome.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I
Species of ruminating animal
A) Please select one from cattle (e.g. cows), goats, sheep, giraffes, American Bison, European Bison, yaks, water buffalo, deer, camels, alpacas, llamas, wildebeest, antelope, pronghorn, and nilgai (claims 1-6 and 8-13).
Species of hereditable trait
B) Please select one from milk protein, dry matter intake, methane production, feed efficiency and milk fat (claim 12).
Species of OTUs
C) Please select one to five OTUs from claims 3, 6 and 8.
Species of bacteria
D) from phylum Bacteroidetes (claim 4),
E) from phylum Firmicutes *claim 4),
F) from order Bacteroidales (claim 5),
G) from order Clostridiales (claim 5).
Group III
Species of ruminating animal
A) Please select one from cattle (e.g. cows), goats, sheep, giraffes, American Bison, European Bison, yaks, water buffalo, deer, camels, alpacas, llamas, wildebeest, antelope, pronghorn, and nilgai (claims 26-29 and 31).
Species of hereditable bacteria
B) Please select one sequence from claim 31.
Applicant is required, in reply to this action, to elect a single species from each of the sets of species for the elected group to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 26.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of detecting microorganisms associated with hereditable trait, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ben Shabat et al. (The ISME J., vol. 10, pp. 2958-2972, 2016; cited in the IDS and supplemental material, pp. 1-27). Specifically, Ben Shabat et al. teach association of different bacterial taxonomic groups with hereditable traits (Abstract; page 2964, paragraphs 2-4; page 2965; supplemental figures S4-S6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 10, 2022